Citation Nr: 0116251	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-19 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for bilateral antral 
sinusitis with headaches, currently rated 10 percent 
disabling.

2.  Entitlement to secondary service connection for a right 
ear disability.



ATTORNEY FOR THE BOARD


R. T. Jones, Counsel



REMAND

The veteran served on active duty March 1942 to October 1945 
and from November 1950 to July 1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1999 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
In that decision the RO held that the claim for secondary 
service connection for an ear condition was not well 
grounded.  

There has been a significant change in the law during the 
pendency of the appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law defines the VA's duty to assist a 
claimant in obtaining evidence to necessary to substantiate 
the claim, and eliminates from 38 U.S.C.A. § 5107(a) the 
necessity of submitting a well-grounded claim to trigger the 
VA's duty to assist (thus superceding the decision in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded).  These 
changes are applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date. Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, the VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination when such evidence 
may substantiate entitlement to the benefits sought.  A claim 
may be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  Id.

Also, after the statement of the case of the case was mailed 
to the veteran, he claimed additional treatment at VA medical 
facilities at Ponce, Puerto Rico and at Rio Piedras, Puerto 
Rico.  The RO had obtained treatment records from the VA 
outpatient clinic in Ponce, Puerto Rico, but the VA has not 
requested treatment from Rio Piedras, Puerto Rico.  These 
records should be requested.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

1.  The RO should contact the VA Medical 
Center in Rio Piedras, Puerto Rico and 
the VA outpatient clinic in Ponce, Puerto 
Rico, and request copies of any medical 
records not included in the claims 
folder.  All records received should be 
associated with the claims file.  If any 
of the medical records suggest the need 
for another VA compensation examination 
either to rate the veteran's service-
connected sinusitis or to obtain an 
opinion of a link between any diagnosed 
ear pathology and the veteran's service-
connected sinusitis, such examination 
should be undertaken.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

3.  Thereafter, the RO should 
readjudicate this claim.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal. An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Keith W. Allen, Counsel
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


